Citation Nr: 1420310	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO. 08-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with depressed mood prior to April 2, 2012.

2. Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood from April 2, 2012.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for fatty liver (claimed as liver disease), as secondary to service-connected adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2009, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a May 2010 hearing held before the undersigned Veterans Law Judge (VLJ) sitting at the RO, a transcript of which is associated with the claims file.

While completing the Board's May 2011 remand directives, by a May 2012 Decision Review Officer (DRO) decision, the RO granted a 30 percent initial rating for adjustment disorder with depressed mood, effective April 2, 2012.  The RO's partial allowance of the Veteran's adjustment disorder claim created further "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for fatty liver (claimed as liver disease), as secondary to service-connected adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. During the entire period on appeal the Veteran's symptoms of adjustment disorder were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The most probative evidence of record shows that the Veteran's hypertension was not manifested in service or to a compensable degree within one year of service, and is not otherwise related to service.

CONCLUSIONS OF LAW

1. The criteria for a 30 percent disability rating, and no higher, for adjustment disorder prior to April 2, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9440 (2013).

2. The criteria for a disability rating in excess of 30 percent for adjustment disorder from April 2, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9440 (2013).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board is remanding the claim for service connection for a fatty liver disability, therefore, no further discussion regarding VCAA notice or assistance duties is required with regard to that issue.

The Veteran's filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to the claim for service connection, notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The record shows that through a VCAA letter dated May 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.  The VCAA letter to the Veteran was provided in May 2008, prior to the initial unfavorable decision in December 2008.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran testified at a hearing in May 2010 before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his May 2010 Board hearing by an accredited representative from the American Legion.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of his hypertension.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitute harmless error.

Additionally, the Veteran's claim was remanded in May 2011 to schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hypertension, and also to issue a statement of the case with respect to the issue of a higher initial evaluation for adjustment disorder.  The record contains a June 2011 statement of the case that informed the Veteran of his appellate rights with regard to the claim for a higher initial evaluation.  The record also reflects that a VA examination was completed on January 9, 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and an opinion supported by sufficient rationally on which to properly decide the Veteran's claim for service connection for hypertension.  As such, the Board finds that the May 2011 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

As described, the Veteran was provided with a VA examination in January 2012 to address his service connection claim for hypertension.  The Board finds that this examination is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner reviewed the claims file, medical history, and examined the Veteran prior to providing an opinion that is supported by adequate rationale.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examination.

The Veteran was also provided VA examinations in August 2009, September 2009, and April 2012 in association with his claim for a higher initial evaluation of his adjustment disorder.  The Board also finds that these examination were thorough and adequate upon which to rate the Veteran's disability.  The VA examiners reviewed the claims file, medical history, and examined the Veteran prior to providing adequate and sufficient results and findings on which to rate the Veteran's adjustment disorder with depressed mood.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations.

II. Service Connection - Hypertension

The Veteran has claimed entitlement to service connection for hypertension.  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A July 2002 VA treatment report reflects that the Veteran had been diagnosed with hypertension in 1999.  The record also reflects that the Veteran's blood pressure reading was 104/60 mm/hg at his September 1964 enlistment examination, and 118/70 mm/hg at his January 1968 service separation examination.  Despite these readings, which are within normal limits, the Veteran indicated that he had a history of high or low blood pressure on his January 1968 subjective report of medical history; the examining physician indicated that he had a past history of high or low blood pressure, with no sequelae.  The Veteran's service treatment records (STR) are negative for any treatment or diagnosis of high blood pressure or hypertension.

The Veteran was provided a VA examination in January 2012.  The report reflects a diagnosis of hypertension with onset in 2002.  The Veteran reported that he was diagnosed two times with hypertension, first in 1967 and again in 1993, at which point he started taking medication.  The examiner opined that the current diagnosis of hypertension is not caused by or a result of service.  She noted the blood pressure readings in service and stated that there was no record in the Veteran's service treatment records of high blood pressure.  She also noted that the Veteran did not begin taking medication until 1993 and had a history of alcohol abuse which can raise blood pressure.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In this case, however, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the hypertension.  The Board notes that hypertension is not a readily identifiable disorder capable of lay observation.  His opinion, therefore, cannot constitute competent evidence concerning etiology as such is beyond the observation abilities of a lay person.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that the weight of the evidence is against finding that the Veteran's current hypertension is caused by or the result of service.  The STRs are silent for a diagnosis of hypertension or high blood pressure, despite complaints of high or low blood pressure on his 1968 report of medical history.  The only two in-service blood pressure readings of record were normal.  Furthermore, the Veteran's post-service medical records do not show any complaint, diagnosis, or treatment for hypertension or high blood pressure until several years after separation from service.  Even when factoring in the Veteran's report that he was diagnosed with hypertension in 1993, this would indicate a sizeable gap after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show a diagnosis of hypertension until several years after separation, and there is no competent evidence of record linking the claimed condition to service.  

Additionally, while the Veteran has asserted that his current hypertension is the result of service and was first diagnosed in 1967, the weight of the evidence is against that assertion.  As described, the only in-service blood pressure readings were normal and the STRs are negative for any indication that the Veteran was treated for or diagnosed with hypertension in service.  Moreover, the Veteran has not been shown to possess the necessary medical expertise to diagnose hypertension or provide an opinion as to the etiology.  The Veteran is competent to report a diagnosis made by a medical professional, but despite the Veteran's report of a diagnosis in service, the Board finds the evidence of an initial diagnosis in 1993 to be more credible because the Veteran's blood pressure was normal at the time of separation, more than 20 years passed, and the Veteran was then diagnosed in 1993 with medical prescribed for the first time.  If he had a 20-plus year history of hypertension, there would be some mention of it in his records, and likely medication at some point prior to 1993.  The Board finds the January 2012 VA examiner's opinion is of greater probative value than the Veteran's lay assertions as the VA examiner based her opinion on a review of the claims file, an examination of the Veteran, and has provided an opinion such that the Board can render an informed decision.  In offering her impressions, the VA examiner acknowledged that the Veteran reported that the condition had its onset in service and that he had begun taking medication for hypertension in 1993.  Nonetheless the examiner concluded that the condition was not caused by or the result of service.  The examiner also pointed out that the Veteran's history of alcohol abuse is a potential source of his hypertension.

In light of the foregoing, the weight of the evidence is against the claim of service connection and thus service connection for hypertension must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




III. Increased Rating - General

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected adjustment disorder, with depressed mood, is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 (2013).  This disability is rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 30 percent rating are met when there is a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Prior to April 2, 2012, the Veteran's adjustment disorder has been rated as 10 percent disabling.  A 10 percent rating is warranted with symptoms of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130, Diagnostic Code 9440 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A. Adjustment Disorder - Prior to April 2, 2012

The evidence from this period includes an April 2009 private treatment report.  The report reflects that the Veteran experienced occasional anger issues and one such issue at work led to his eventual lay off in 2009.  The report also reflects that the Veteran had been married for 12 years, had normal appearance, appropriate affect, and was oriented.  The examiner noted that the Veteran's mood was blunted and rather bland and that he had difficulty with concentration and sleeping, but not because of nightmares.  It was also reported that the Veteran did not have a lot of interaction with other people.  A GAF score of 50 was assessed.

The evidence also includes two VA examinations, the first occurring in August 2009.  The examiner noted that the Veteran was neatly groomed and dressed, he behaved normally, speech was spontaneous and logical and no hallucinations or delusions were reported.  The Veteran appeared to have some depression and anxiety with no panic or suicidal thoughts.  He also reported a history of impulse control problems but stated they were currently better.  A long history of irritability was also noted.

A second VA examination took place in September 2009.  The examination report reflects that the Veteran's impulse control was fair, thought content and process was unremarkable, he was well oriented, and his mood was good.  The Veteran reported having difficulty falling asleep about 4 nights per month and awakened at least once a night.  The Veteran also denied feeling depressed but psychological test scores reflected some mild symptoms.  The Veteran also reported retiring after he was laid off in December 2008 due to the economy.  The examiner diagnosed the Veteran with adjustment disorder with depression (mild) and concluded that his mental disorder symptoms were not severe enough to interfere with occupational and social functioning (The examiner's assessment of mild depression is supported by a VA treatment report from December 2008 which contains a negative depression screen).  A GAF score of 60 was assessed.  

As described, the Veteran's adjustment disorder symptoms from this period were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence demonstrates that the Veteran did not have much social interaction outside of his immediate family.  He also had occasional difficulty at work, particularly with supervisors, the most recent being a December 2008 altercation in which he cursed at his boss.  As reported at the September 2009 VA examination, this occupational impairment was most likely the result of his anger issues stemming from his adjustment disorder.  The Veteran also reported holding approximately 29 jobs over the years and that he left most of these due to anger issues or boredom.  Additionally, the Veteran experienced chronic sleep impairment, mild depression, anxiety, and mild memory loss during this period and GAF scores of 50-60 were assessed indicating moderate severity of symptoms.  These symptoms, particularly his anger issues, clearly resulted in intermittent periods of inability to perform occupational tasks, as demonstrated by the conflicts with his supervisors.

The Veteran's adjustment disorder symptoms were not productive of occupational and social impairment with reduced reliability and productivity during this period.  As discussed, the September 2009 VA examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  His depression was described as mild, as was his memory loss.  The Veteran reported in August 2009 that his impulse control had gotten better.  He was not suicidal or homicidal, and did not experience any delusions or hallucinations.  Furthermore, his speech was normal at all times and he appeared neatly groomed at each of his examinations.  It was also noted that he was capable of managing his daily activities.  While he clearly experienced occasional difficulty at work due to anger issues, the Veteran has not asserted that he cannot work because of his symptoms.  He also reported that he was laid off from his last job due to the economy and not because of his performance at work.  The evidence also reflects that while the Veteran does not have much interaction with other people, he still lives with his wife of 12 years, visits his family, and attends church.  Moreover, the April 2012 VA examination report demonstrates that the Veteran enjoyed getting together at the American Legion and Veterans of Foreign War activities and meetings (although he had less tolerance for people after he quit drinking in October 2011).  These symptoms simply do not reflect occupational and social impairment with reduced reliability.  As such, the Board finds that the Veteran's symptoms during this period more closely approximate a 30 percent evaluation and no higher.


B. Adjustment Disorder -From April 2, 2012

The evidence from this period consists of the April 2012 VA examination.  Initially, the Board notes that the examiner diagnosed the Veteran with adjustment disorder with mixed emotional features as well as with alcohol dependence, currently in remission by history.  The examiner opined that he could not differentiate between the symptoms of adjustment disorder from those caused by the Veteran's alcohol dependence.  It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, the Board will attribute any symptoms of the Veteran's alcohol dependence to his adjustment disorder.

The April 2012 examination report reflects that the Veteran continued to experience chronic sleep impairment, depressed mood, and mild memory loss.  The report also demonstrates he experienced suspiciousness, disturbance of motivation and mood, difficulty in establishing relationships, and difficulty adapting to stressful circumstances.  The Veteran reported that his marriage was good and that he was building a relationship with his children from previous marriages.  He also reported having a couple of friends who he spoke with every other week on the phone, although less than previously.  As described, he also reported less tolerance for other people since he had quit drinking in October 2011.  His activities outside the house had diminished as well.  The Veteran did report working one to two days a week as a welder and that he was employed full time at the time of examination.  He again noted having a couple of past altercations with his boss but had been able to avoid them recently.  Lastly, the Veteran reported that his anger control has been better since he became abstinent despite worse depression and sleep.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  A GAF score of 55 was assessed.

The Board finds that the Veteran's adjustment disorder symptoms during this period were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and a higher evaluation is not warranted.  While it is notable that the examiner recorded symptoms that are associated with a higher evaluation, these symptoms have not been productive of a more severe level of social and occupational impairment.  Specifically, the 2012 VA examiner opined that the Veteran's symptoms warranted a 10 percent evaluation and assessed a GAF score of 55 which is indicative of moderate symptoms.  The evidence from this period reflects that the Veteran was employed, at least for some time, in a full-time capacity with plans to continue part-time.  The evidence also reflects that the Veteran's marriage was good and that he was building relationships with his children.  He reported having friends with which he spoke to regularly and stated that his anger control had improved.  The Board notes that the Veteran reported increased symptoms of depression and sleep impairment during this period.  Again however, these symptoms do not appear to increase his level of social and occupational impairment.  The GAF score of 55 is also consistent with previous GAF scores of 50 and 60, indicating that the Veteran's symptoms had remained relatively stable in their severity since 2009.

In sum, the Veteran's symptoms do not warrant a higher evaluation for this period.  Socially, the Veteran maintained a good marriage and was building relationships with his children.  He also continued to have regular contact with friends.  Occupationally, the Veteran was able to maintain full-time employment with future plans to move to part-time.  His anger control had also improved.  These symptoms more closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and as such a higher evaluation is not warranted.

IV. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected adjustment disorder.  See Thun, 22 Vet. App. at 115.  The Veteran's adjustment disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his adjustment disorder with the pertinent schedular criteria does not show that his service-connected adjustment disorder presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran was laid off in early 2009 but began working again full-time in early 2012 with plans to continue working part-time.  The Veteran has not asserted that he cannot work because of his service-connected disabilities.  Moreover, there is no indication in the record, either from the Veteran or a VA examiner, that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial disability rating of 30 percent for adjustment disorder, prior to April 2, 2012 is granted.

Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder, from April 2, 2012 is denied.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to a service connection for fatty liver is warranted.

In June 2011 the RO issued a statement of the case (SOC) for the Veteran's fatty liver claim.  The SOC reflects that a private medical opinion from October 2010 was reviewed in connection with the RO's review process.  This private opinion is not associated with the Veteran's claims file.  As such, remand is necessary to locate and associate this record with the claims file prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should locate the October 22, 2010 private medical opinion from Dr. Will Ballard in support of the Veteran's claim and associate it with the claims file.  Additionally, obtain any outstanding VA treatment reports from the Salisbury VAMC and associated outpatient clinics from June 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2. After completing the requested action, the RO should re-adjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


